DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “passive”, “passive articulation joint”, “tube”, and “closure tube” are not found in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “passive articulation joint”, “tube”, “closure tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-32 is/are rejected under 35 U.S.C. 103 as obvious over Smith et al. (US 20080185419 A1) in view of Sklar et al. (US 5626595 A) and further in view of Shelton IV et al. (US 20070175957 A1).
Regarding claims 21, 25, and 29, Smith et al. discloses a surgical instrument (1), comprising: a handle assembly (10), comprising: a first outer shroud (11); a second outer shroud (13 [0106], fig. 1); an electric motor (120/210); a closure trigger (20/21); and a firing trigger (22, also see fig. 37); a shaft (30) extending from said handle assembly, wherein said shaft comprises a closure tube movable through a closure stroke/motion (inner tube/closure ring assembly [0051], fig. 33); 
an end effector (40) extending from said shaft, said end effector comprising: a grounded first jaw (50), wherein said closure tube slides over a portion of said grounded first jaw during said closure stroke ([0051], fig. 33); a second jaw (60), wherein said second jaw is moveable relative to said first jaw (via nut assembly with threaded rod 180 [0097]); wherein said closure tube causes said jaws to close as a result of said closure stroke;  and 
a firing member (320 [0104-0105, 0117], figs. 1-5); a passive articulation joint (40 [0089], or 240 [0101] and/or [0051], fig. 33) rotatably connecting said end effector to said shaft; 
a motor control circuit (500, [0087-0090], figs. 12, 20, 30, 33-36) configured to: apply a first voltage to said electric motor to operate in a first direction in response to an actuation of said firing trigger to advance said firing member distally through a firing stroke/motion;  and apply a second voltage to said electric motor to operate in a second direction to retract said firing member after a completion of said firing motion [0087, 0110-0111, 0114-0122, 0214, 0221-0224]; and a retraction switch (21/618/306, [0118, 0129, 0143-0144, 0151], fig. 24) in communication with said motor control circuit actuatable by a clinician to retract said firing member after a partial completion of said firing stroke [0103, 0114, 0118-0122] wherein said retraction switch is nested in said first outer shroud (on actuation plate 306/300 with pushbuttons 20, 21, 22 [0118-0122], fig. 24) and wherein said retraction switch is positioned on one of said first outer shroud and said second outer shroud (abort, timed, position distance set, ([0122-0129, 0148-0150, 0166], figs. 1-39).
Smith et al. fails to explicitly disclose the closure tube slides over a portion of said grounded first jaw to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke. 
Sklar et al. teaches having a closure tube (66) over a portion of a first jaw (34 or scissor tool 76) to perform a progressive closure stroke  and causes said jaws to close as a result of said progressive closure stroke (screw drive for finely adjusting position col. 5, lines 21-67) and also teaches having a retraction switch (65) nested on a secondary handle/second shroud (24, col. 5, lines 9-67, col. 6, lines 41-67, fig. 1) and teaches limit switches 94 and 96, strain sensor or other sensors that switch the motor off if a force threshold has been reached (an emergency shutdown switch (col. 7, lines 1-47).
Shelton IV et al. teaches having a closure tube (40) that slides over a portion of a grounded first jaw (22) to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke ([0054, 0068-0069], figs. 1-4).
Given the teachings of Smith et al. have override, return/retract anvil/drive member, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure tube to slides over a portion of said grounded first jaw to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke. to have precise adjustment of speed/torque, partial driving, safety and/or for feedback purposes as taught by Sklar et al. and Shelton IV et al.
Regarding claims 22-24, 26-28, and 30-32, Smith et al. discloses end effector further comprises a staple cartridge (50), firing member further comprises a knife (1060 [0103, 0216-0217], fig. 33), said motor control circuit further comprises a circuit board (500) mounted in said handle assembly (500, [0087-0090], figs. 12, 20, 30, 33-36).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., type of articulation joint) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As recited in the claims, “a passive articulation joint” is not limited to any particular structural material or mechanism.   What is a “a passive articulation joint”?  The specification is silent and the drawings do not make up for this deficiency either. Examiner contends that “a passive articulation joint” is an overly broad term/phrase ranging from articulation vial moving/articulating the entire device or some specific type of joint (i.e. rubber, ball joint, hinge pin, and etc.). 
Similarly, with respect to the “closure tube” this recitation/feature is also not found in the specification nor any recitation of a tube and the drawings do not make up for this deficiency either.
Since Smith et al. discloses a closure tube movable through a closure stroke/motion (inner tube/closure ring assembly [0051], fig. 33) the closure tube limitation is met as best understood by Examiner.  Smith et al. fails to explicitly disclose the closure tube slides over a portion of said grounded first jaw to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke. 
Sklar et al. teaches having a closure tube (66) over a portion of a first jaw (34 or scissor tool 76) to perform a progressive closure stroke  and causes said jaws to close as a result of said progressive closure stroke (screw drive for finely adjusting position col. 5, lines 21-67) and also teaches having a retraction switch (65) nested on a secondary handle/second shroud (24, col. 5, lines 9-67, col. 6, lines 41-67, fig. 1) and teaches limit switches 94 and 96, strain sensor or other sensors that switch the motor off if a force threshold has been reached (an emergency shutdown switch (col. 7, lines 1-47).
Shelton IV et al. teaches having a closure tube (40) that slides over a portion of a grounded first jaw (22) to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke ([0054, 0068-0069], figs. 1-4).
Given the teachings of Smith et al. have override, return/retract anvil/drive member, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure tube to slides over a portion of said grounded first jaw to perform a progressive closure stroke and causes said jaws to close as a result of said progressive closure stroke. to have precise adjustment of speed/torque, partial driving, safety and/or for feedback purposes as taught by Sklar et al. and Shelton IV et al.
Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200038016 A1 – voltage power assist proportional to how hard a user pulls trigger in which voltages will/can vary on driving/retracting “harder the user pulls on the firing trigger 20, the more voltage is applied to the motor 65, causing greater rates of rotation” [0058].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731